                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:11-CR-113-TAV-HBG-1
                                              )
DANIEL COLE,                                  )
                                              )
              Defendant.                      )


                                         ORDER

       Before the Court is defendant’s pro se motion to reopen the time to to file an appeal

or alternatively for extension of time to file a notice of appeal from this Court’s

Memorandum Opinion and Judgment dismissing defendant’s § 2255 motion [Doc. 212].

Defendant asserts that it was over a year before he received a copy of this Court’s

memorandum opinion [Doc. 197], and therefore asks for permission to file an out of time

appeal under Federal Rule of Appellate Procedure 4(a)(5) or (a)(6) [Doc. 212].

       In its memorandum opinion denying defendant’s § 2255 motion, the Court

considered on the merits defendant’s arguments that his counsel’s assistance was

ineffective [Doc. 197]. The Court rejected defendant’s claims, finding that his guilty plea

was knowing and voluntary, and that his counsel was not ineffective with regard to a

proffer.

       Even if defendant’s untimeliness is excusable, he nevertheless cannot appeal for

lack of a certificate of appealability. A certificate of appealability will issue only when a

defendant makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). When a claim has been dismissed on the merits, a substantial showing is

made if jurists of reason would find the district court’s assessment of the constitutional

claims debatable or wrong, or if jurists could conclude the issues raised are adequate to

deserve further review. See Miller-El v. Cockrell, 537 U.S. 322, 327, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       The Court notes that in its Order denying defendant’s § 2255 it stated:

       If Petitioner files a notice of appeal from this judgment, such notice of appeal will
       be treated as an application for a certificate of appealability which is DENIED
       pursuant to 28 U.S.C. § 2253(c)(2) and Fed. R. App. P. 22(b) because he has failed
       to make a substantial showing of the denial of a federal constitutional right. The
       Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) and Fed. R. App. P. 24 that
       any appeal from this judgment by Petitioner would be frivolous and not taken in
       good faith.

[Doc. 198].

       Because this Court has already decided that defendant is unable to make a

substantial showing of the denial of a constitutional right based on the merits, his motion

to reopen the time to file an appeal or alternatively for extension of time to file an appeal

is DENIED. Should defendant wish to challenge this Court’s ruling, or apply for leave to

file a second § 2255 motion, those requests are properly made to the Sixth Circuit. See 28

U.S.C. §§ 2244(b), 2253(c), 2255(h).

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             2
